DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5, and 11, the claims include the limitation “a first insertion alignment mark”, “a second insertion alignment mark” (Claim1, line 5; claim 5, line2; claim 11, line 2). The language is unclear, because it is unclear which property of the alignment mark “insertion” characterizes. The language is broadly interpreted as an alignment mark aiding with insertion of pin connector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al., U. S. Pat. Pub. 2017/0287814, hereafter Kim.
Regarding claim 4, Kim discloses (Figs 1A, 2A, 2B see also other embodiments in other Figs) a chip on film [100] (Fig. 1A), comprising a flexible film [110] (Fig. 2A, par. [0037]), wherein the flexible film comprises a first surface (bottom surface in Fig. 2B), and the first surface comprises:
a chip bonding area with a chip [200] disposed in the chip bonding area; and
a first connection end [IPIN], wherein the first connection end is disposed with at least one pin (par. [0035]), and the pin is used for electrically connecting a printed circuit board [400] (par. [0027]). Kim fails to explicitly disclose a flexible printed circuit board. However, this limitation is obvious over Kim because of the following arguments. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
(MPEP, Latest Edition, 2144.07.)

As best understood, claims 1, 4-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et. al., U.S. Pat. Pub. 2005/0139963, hereafter Kang.
Regarding claim 1, Kang discloses (Figs 5-6, par. [0034]-[0040]) a chip on film, comprising a flexible film [82] (polyimide, par. [0032]), wherein the flexible film comprises a first surface, and the first surface comprises
a chip bonding area  with a chip [44] disposed in the chip bonding area;
a first connection end [IP], wherein the first connection end is disposed with at least one pin (pad [IP] is a pin die to its elongated shape), a first insertion alignment mark [45], and a second insertion alignment mark [45], wherein the first insertion alignment mark and the second insertion alignment 
a second connection end [OP], wherein the second connection end is disposed with at least a bonding pad [OP], a first connection alignment mark [47], and a second connection alignment mark [47], wherein the first connection alignment mark and the second connection alignment mark are respectively disposed at two ends of an area where the bonding pad is disposed, and the bonding pad used for electrically connecting a display panel [40] (par. [0034]).
Kang fails to explicitly disclose:
the printed circuit board being a flexible printed circuit board.
However, this limitation is obvious over Kim because of the following arguments. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically 
(MPEP, Latest Edition, 2144.07.)
Regarding claim 4, Kang discloses (Figs 5-6) a chip on film, comprising a flexible film [82], wherein the flexible film comprises a first surface, and the first surface comprises:
a chip bonding area [44] with a chip [44] disposed in the chip bonding area; and
a first connection end [IP], wherein the first connection end is disposed with at least one pin [IP] (an elongated pad can generally be thought as a pin), and the pin is used for electrically connecting a  printed circuit board [60] (par [0034]).
Kang fails to explicitly disclose:
the printed circuit board being a flexible printed circuit board.
However, the use of a flexible printed circuit board is obvious over Kang for the reasons applied in the rejection of claim 1 above.
Regarding claim 5, Kang discloses everything as applied above.  Kang further discloses (Figs51-6) wherein the first connection end is further disposed with a first insertion alignment mark [45] and a second insertion alignment mark [45], wherein the first insertion alignment mark and the second insertion alignment mark are respectively disposed at two ends of an area where the pin  [IP] is disposed.
Regarding claim 7, Kang discloses everything as applied above.  Kang further discloses (Figs 5-6) wherein the first surface further comprises a second connection end [OP], the second connection end is disposed with at least a bonding pad [OP], and the bonding pad is used for electrically connecting a display panel [40] (par. [0034]).


As best understood, claims 2, 3, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et. al., U.S. Pat. Pub. 2005/0139963, hereafter Kang, in view of CN206020868 (of record), hereafter ‘868.
Regarding claim 2, Kang discloses everything as applied above. Kang fails to explicitly disclose wherein a shape of the first insertion alignment mark is different from a shape of the second insertion alignment mark.
However, ‘868 discloses (Fig. 2) wherein a shape of the first insertion alignment mark is different from a shape of the second insertion alignment mark.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify alignment marks of Kang with different shapes of ‘868, because (abstract) this prevents wrong bonding when front and back faces of the film are reversed.
Regarding claims 3 and 9, Kang discloses everything as applied above. Kang fails to explicitly disclose wherein a shape of the first connection alignment mark is different from a shape of the second connection alignment mark.
However, ‘868 discloses (Fig. 2) wherein a shape of the first connection alignment mark is different from a shape of the second connection alignment mark.


As best understood, claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al., U. S. Pat. Pub. 2017/0287814, hereafter Kim, in view of Hu et. al., U.S. Pat. Pub. 2020/0119476, hereafter Hu (of record).
Regarding claim 10, Kim discloses (Figs. 1, 2) a display device, comprising:
a display panel [500], comprising an external lead-connection area [530];
a chip on film [100] with a first connection end disposed with at least one pin [IPIN] and a second connection end disposed with at least one bonding pad [OPIN];
a conductive connection layer [600] electrically connecting the bonding pad [OPIN] to the external lead-connection area [530; and
a  printed circuit board [400].
Kim fails to explicitly disclose:
wherein the printed circuit board is a flexible printed circuit board;
wherein a first connection end of the flexible printed circuit board is disposed with at least one plug interface, and the pin is inserted into the plug interface, thereby electrically connecting the flexible printed circuit board and the chip on film.
However, the flexible printed circuit board is obvious over Kim for the reasons applied in the rejection of claim 4 above.
Hu discloses (Figs 1-3) wherein a first connection end of the flexible printed circuit board [300] is disposed with at least one plug interface [420], and the pin is inserted into the plug interface, thereby electrically connecting the flexible printed circuit board [300] and the chip on film [200].

Regarding claim 17, Kim in view of Hu discloses everything as applied above. Kim further discloses (Fig. 1A, par. [0035]) wherein the conductive connection layer [600] is an anisotropic conductive adhesive film.

As best understood, claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al., U. S. Pat. Pub. 2017/0287814, hereafter Kim, in view of Hu et. al., U.S. Pat. Pub. 2020/0119476, hereafter Hu (of record), and further in view of Kang et. al., U.S. Pat. Pub. 2005/0139963, hereafter Kang.
Regarding claim 15, Kim in view of Hu discloses everything as applied above. Kim in view of Hu fails to explicitly disclose wherein:
a first connection alignment mark and a second connection alignment mark are also disposed at the second connection end of the chip on film, wherein the first connection alignment mark and the second connection alignment mark are respectively disposed at two ends of an area where the bonding pad is located.
However, Kang discloses (Figs 5-6) wherein:
a first connection alignment mark [47] and a second connection alignment mark [47] are also disposed at the second connection end [OP] of the chip on film, wherein the first connection alignment mark and the second connection alignment mark are respectively disposed at two ends of an area where the bonding pad [OP]  is located.


As best understood, claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al., U. S. Pat. Pub. 2017/0287814, hereafter Kim, in view of Hu et. al., U.S. Pat. Pub. 2020/0119476, hereafter Hu (of record), and further in view of Kang et. al., U.S. Pat. Pub. 2005/0139963, hereafter Kang, and further in view of CN206020868 (of record), hereafter ‘868.
Regarding claim 16, Kim in view of Hu in view of Kang discloses everything as applied above. Kim in view of Hu in view of Kang fails to explicitly disclose wherein a shape of the first connection alignment mark is different from a shape of the second connection alignment mark.
However, ‘868 discloses (Fig. 2) wherein a shape of the first connection alignment mark is different from a shape of the second connection alignment mark.
However, ‘868 discloses (Fig. 2) wherein a shape of the first connection alignment mark is different from a shape of the second connection alignment mark.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify alignment marks of Kang with different shapes of ‘868, because (abstract) this prevents wrong bonding when front and back faces of the film are reversed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: analogous prior art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/BILKIS JAHAN/                    Primary Examiner, Art Unit 2896                                                                                                                                                                                    

/VICTOR V BARZYKIN/               Examiner, Art Unit 2817